DETAILED ACTION

Response to Amendment
1.	The amendment filed 3/5/2021 for US Patent Application No. 17/111126 has been entered and fully considered.
2.	Claims 1-6 and 8-20 are currently pending and have been fully considered.
3.	The prior art rejections and double patenting rejections presented in the office action dated 2/1/2021 are withdrawn.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-6 and 8-20 are now in condition for allowance because the prior art of record does not teach or suggest a casing for a battery pack, wherein the casing comprises a receiving space and an opening in communication with the receiving space, the receiving space is formed by a wall portion of the casing, and the wall portion is formed by two or more stacked base plates, between which a plurality of cavities are formed, wherein the wall portion comprises a bottom wall and side walls surrounding the bottom wall on a peripheral side of the bottom wall, wherein a minimum distance d from an intersection line between two adjacent side walls to the cavity is equal to or greater than 25 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724